Title: James Madison to Nicholas P. Trist, 12 June 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpellier
                                
                                June 12. 1827
                            
                        
                        Yours of the 8th. is just come to hand. I send you the letter of Mr. Coolidge to me referred to in his to
                            you, and with it a paper, giving a sample of Mr. Grund’s professional Exhibitions. I send also the answer of Mr. Farrar
                            recd. since you saw that of Mr. Bowditch. Tho’ favorable to Mr. G. it is cautious. These papers may remain with you till
                            the meeting of the Visitors It may not be amiss to consult Mr. F. & Mr. B. concerning Mr. Walker; but if Mr C. could
                            have a free conversation with them, on the several requisite points of character in Mr. W. I shd. rely more on his reports
                            than on their written answers to our enquiries. It becomes more & more evident that we shall find much difficulty
                            in providing a Successor to Mr. Key, & that we must run some risk in the final selection.
                        I have not made a thorough examination of the chasms in my letters to Mr Jefferson returned by him; among
                            those acknowledged in his to me & not in the bundle returned by him, I find in
                        1799. 4
                        1800. 6
                        1802.  6
                        1803--6
                        4--11
                        5--8
                        6--4
                        7. 10
                        8--8 perhaps more
                        1814--2
                        17. 2
                        18.  1
                        It is quite possible that among the missing letters there were some of a nature more proper to be destroyed
                            than preserved.
                        If there be any letters from me between 1783 & 1799, I shall be particularly glad to know the dates
                            & subjects of them.
                        In a letter to Mr. Jeff--n of Jany. 22. 1786. a printed proposition in the House of Delegates for giving
                            commercial powers to Congs. is referred to as enclosed in the letter; but was not in it when returned. The proposition as
                            printed is stated in the letter to have been referred to a Committee, & to have there recd. the alterations noted
                            with the pen. This is the proposition referred to in the 1st. Vol. of the Laws of the U. S. page 53: and printed then, as
                            it was materially altered in Come. of the Whole, and not as it was originally made. It is more probable that the Document was not preserved than that it was separated from the
                            letter & is now to be found on the files of Mr. J. Should it however be there I could wish a sight of it.
                        Is there among the letters of Mr. J. to Mr. Adams Senr. one dated Decr. 28. 1796. The reason for the question
                            I will explain when I see you.
                        Mrs. M. sends under an unsealed cover a few Engsh. Newspapers for Mrs. Dunglison
                            which she will thank you to forward; joing at the same time in the offer I make of best regards to Mrs. T. &
                            yourself
                        
                            
                                James Madison
                            
                        
                    